Citation Nr: 1317004	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  06-22 171	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for a bilateral shoulder disability. 

4.  Entitlement to service connection for hypertension, to include as secondary to service connected Type II diabetes mellitus with bilateral peripheral neuropathy, nephropathy of the feet, and retinopathy.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1970.  He served in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2005 and June 2005 rating decisions of the Buffalo, New York, regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal was remanded for additional development in September 2010 and September 2012.  It has been returned to the Board for further review. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  It does contain an Informal Hearing Presentation from his representative


FINDING OF FACT

On March 5, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


